DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cross section of the first flow path narrows or widens conically in the flow direction”, “cross section of the second flow path narrows or widens conically in the flow direction”, “a baffle wall in the interior of the annular catalytic converter”, “the annular particle filter has a cross section that widens or narrows conically in the flow direction”, and “the annular particle filter further comprising a filter matrix which has a cross section that narrows or widens in the flow direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
In claim 2, line 1 should read in part “the tubular flow path”.  Appropriate correction is required.
	The Examiner notes that the above change is suggested as there is no antecedent basis for “first flow path” in the claims and a review of the specification has shown that the first flow path is the tubular flow path of claim 1.
	In claim 3, line 1 should read in part “the  annular flow path”. Appropriate correction is required.
	The Examiner notes that the above change is suggested as there is no antecedent basis for “second flow path” in the claims and a review of the specification has shown that the second flow path is the annular flow path of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmeyer (US 2019/0107025) in view of Tsutsumi (US 2016/0108783).
In Reference to Claim 1
(See Brinkmeyer, Figures 2-5, and Figure 1 as annotated by Examiner below)
Brinkmeyer (Brink) discloses:
	A device for exhaust-gas aftertreatment, having 
an inner pipe (114) (See Brink, Paragraph [0019]); 
a tubular flow path (A) formed by the inner pipe (114) (See Brink, Paragraph [0019]); 
an outer pipe (102) running substantially parallel to the inner pipe (114); 
an annular flow path (B) formed between the inner pipe (114) and the outer pipe (102); 
a diverting region (118) which diverts the exhaust-gas flow from the tubular flow path (A) into the annular flow path (B); 
at least one annular shaped aftertreatment device arranged in the annular flow path. (See Brink, Paragraph [0023]).
Brink discloses the claimed invention except:
a catalytically active substrate body and a particle filter.
Tsutsumi (Tsu) discloses an exhaust aftertreatment system. (See Tsu, Abstract). Tsu discloses an oxidation catalyst substrate mounted upstream of a particulate filter. (See Tsu, Figure 1, Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one aftertreatment device of Brink an oxidation catalyst upstream of a particulate filter, as both references are directed towards exhaust emissions systems. One of ordinary skill in the art would have recognized that an oxidation catalyst upstream of a particulate filter would have allowed for filtering of particulates to reduce emissions with temperature control for regeneration of the filter. (See Tsu, Paragraph [0007]).

    PNG
    media_image1.png
    526
    810
    media_image1.png
    Greyscale


In Reference to Claim 4
(See Brinkmeyer, Figures 2-5, and Figure 1 as annotated by Examiner above)
The Brink-Tsu combination discloses:
	wherein the inner pipe (114) and the outer pipe (102) are arranged concentrically with respect to one another. (See Brink, Paragraph [0018]).

In Reference to Claim 5
(See Brinkmeyer, Figures 2-5, and Figure 1 as annotated by Examiner above)
The Brink-Tsu combination discloses:
wherein the particle filter is arranged downstream of the catalytically active substrate body in the flow direction. (See Tsu, Figure 1, Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one aftertreatment device of Brink an oxidation catalyst upstream of a particulate filter, as both references are directed towards exhaust emissions systems. One of ordinary skill in the art would have recognized that an oxidation catalyst upstream of a particulate filter would have allowed for filtering of particulates to reduce emissions with temperature control for regeneration of the filter. (See Tsu, Paragraph [0007]).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmeyer (US 2019/0107025) in view of Tsutsumi (US 2016/0108783), further in view of Laurell et al. (US 2017/0184001) and Busch (US 8,608,835).
In Reference to Claim 6
The Brink-Tsu combination discloses the claimed invention except:
	a second particle filter arranged in the diverting region; wherein the particle filter in the diverting region is more coarsely porous than the annular particle filter in the annular flow path.
	Laurell et al. (Laurell) discloses an exhaust aftertreatment apparatus with an inner and annular flow path. (See Laurell, Abstract). Laurell discloses a second particle filter arranged in the diverting region. (See Laurell, Paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a particulate filter in the diverting region of Brink, as both references are directed towards exhaust aftertreatment apparatus with an inner and annular flow path. One of ordinary skill in the art would have recognized that the particulate filter in the diverting region would have prevented a buildup of emissions on the deflector member. (See Laurell, Paragraph [0037]).
	Busch discloses an exhaust emissions particulate filter system. (See Busch, Abstract). Busch discloses an upstream particulate filter having a higher porosity then a downstream particulate filter. (See Busch, Claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have made the upstream particulate filter a higher porosity than the downstream particulate filter of the Brinks-Tsu combination as modified by Laurell as one of ordinary skill in the art would have recognized that utilizing a lower porosity downstream would have allowed for accurate detection of faulty upstream filter while maintaining emissions reduction. (See Laurell, Column 1, Line 44 – Column 2, Line 6).

In Reference to Claim 7
The Brinks-Tsu combination as modified by Busch and Laurell discloses:
	the second particle filter in the diverting region further comprising a coating of a wall region. (See Laurell, Paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a particulate filter in the diverting region of Brink, as both references are directed towards exhaust aftertreatment apparatus with an inner and annular flow path. One of ordinary skill in the art would have recognized that the particulate filter in the diverting region would have prevented a buildup of emissions on the deflector member. (See Laurell, Paragraph [0037]).

In Reference to Claim 8
The Brinks-Tsu combination as modified by Busch and Laurell discloses:
	the diverting region further comprising a cover-like element which is connected in gas-tight fashion to the outer pipe. (See Brinks, Paragraph [0018], 112).

Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmeyer (US 2019/0107025) in view of Tsutsumi (US 2016/0108783), further in view of Gaiser (US 2019/0112961).
In Reference to Claim 2
The Brink-Tsu combination discloses the claimed invention except:
	wherein the cross section of the first flow path narrows or widens conically in the flow direction.
	Gaiser discloses an exhaust emissions system with fluid dosing. (See Gaiser, Abstract). Gaiser discloses a decreasing cross-section of a fluid mixing region (inner tube) and a narrowing annular flow path (outer tube). (See Gaiser, Figure 6, Paragraphs [0055]-[0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the inner tube and outer tube of Brink a decreasing cross-section, as both references are directed towards exhaust emissions systems with fluid dosing. One of ordinary skill in the art would have recognized that decreasing the cross-section of the mixing section (inner tube) would have enhanced mixing of the dosed fluid or better reaction with the downstream components by at least increasing the flow speed of the mixture. (See Gaiser, Paragraphs [0055]-[0057]).

In Reference to Claim 3
The Brink-Tsu combination discloses the claimed invention except:
	wherein the cross section of the second flow path narrows or widens conically in the flow direction.
	Gaiser discloses an exhaust emissions system with fluid dosing. (See Gaiser, Abstract). Gaiser discloses a decreasing cross-section of a fluid mixing region (inner tube) and a narrowing annular flow path (outer tube). (See Gaiser, Figure 6, Paragraphs [0055]-[0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the inner tube and outer tube of Brink a decreasing cross-section, as both references are directed towards exhaust emissions systems with fluid dosing. One of ordinary skill in the art would have recognized that decreasing the cross-section of the mixing section (inner tube) would have enhanced mixing of the dosed fluid or better reaction with the downstream components by at least increasing the flow speed of the mixture. (See Gaiser, Paragraphs [0055]-[0057]).

In Reference to Claim 10
The Brink-Tsu combination discloses the claimed invention except:
	wherein the annular particle filter has a cross section that widens or narrows conically in the flow direction.
	Gaiser discloses an exhaust emissions system with fluid dosing. (See Gaiser, Abstract). Gaiser discloses a decreasing cross-section of a fluid mixing region (inner tube) and a narrowing annular flow path (outer tube). (See Gaiser, Figure 6, Paragraphs [0055]-[0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the inner tube and outer tube of Brink a decreasing cross-section, as both references are directed towards exhaust emissions systems with fluid dosing. One of ordinary skill in the art would have recognized that decreasing the cross-section of the mixing section (inner tube) would have enhanced mixing of the dosed fluid or better reaction with the downstream components by at least increasing the flow speed of the mixture. (See Gaiser, Paragraphs [0055]-[0057]). Additionally, one of ordinary skill in the art would have recognized that the catalyst/filter in the annual flow region would be constructed to meet the cross-section changes in order to prevent emissions passing around the emissions system.

In Reference to Claim 11
The Brink-Tsu combination discloses the claimed invention except:
the annular particle filter further comprising a filter matrix which has a cross section that narrows or widens in the flow direction.		
Gaiser discloses an exhaust emissions system with fluid dosing. (See Gaiser, Abstract). Gaiser discloses a decreasing cross-section of a fluid mixing region (inner tube) and a narrowing annular flow path (outer tube). (See Gaiser, Figure 6, Paragraphs [0055]-[0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the inner tube and outer tube of Brink a decreasing cross-section, as both references are directed towards exhaust emissions systems with fluid dosing. One of ordinary skill in the art would have recognized that decreasing the cross-section of the mixing section (inner tube) would have enhanced mixing of the dosed fluid or better reaction with the downstream components by at least increasing the flow speed of the mixture. (See Gaiser, Paragraphs [0055]-[0057]). Additionally, one of ordinary skill in the art would have recognized that the catalyst/filter in the annual flow region would be constructed to meet the cross-section changes in order to prevent emissions passing around the emissions system.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or fairly suggest “a baffle wall in the interior of the annular catalytic converter; wherein the baffle wall has a coating that acts as a particle filter.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beyer, Bradford, Boorse, Loman, Moran, Warner, and Bruck show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746